internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-115863-99 date date re distributing controlled shareholder a shareholder b shareholder c shareholder d shareholder e shareholder f shareholder g shareholder h shareholder i shareholder j shareholder k shareholder l shareholder m shareholder n business a business b business c business d a b c state a dear this letter is in reply to your letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date january february march march and date the information submitted for consideration is summarized below distributing is an accrual basis state a corporation distributing is directly engaged in business a business b and business c through salaried and hourly wage employees and indirectly engaged in business d through various subsidiaries distributing has a shares of common_stock held in treasury and b shares of common_stock outstanding as follows shareholder a shareholder b shareholder c shareholder d shareholder e shareholder f shareholder g shareholder h shareholder i shareholder j shareholder k shareholder l shareholder m and shareholder n controlled will be formed as a cash_basis corporation to effectuate the proposed transaction controlled will have c shares of common_stock outstanding which will initially be owned by distributing controlled will be directly engaged in business b and business c financial information has been received which indicates that distributing’s business a business b and business c operations have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years serious disputes have arisen between the other shareholders and shareholder n regarding the management operations and direction of distributing’s business to enable shareholder n to go separate ways to pursue his desires the following transaction has been proposed i ii distributing will transfer a portion of its assets used in business b consisting of unimproved and improved real_estate to controlled in exchange for controlled stock no investment credits will be claimed with respect to the property transferred immediately thereafter distributing will distribute all of the controlled stock to shareholder n in exchange for all of his stock in distributing following the transaction shareholder n will continue to engage in the same business b operations that distributing engaged in prior to the distribution except that shareholder n as a salaried employee of controlled will manage the business b operations and will hire at least one other full-time salaried employee the newly hired salaried employee will assist in equipment maintenance and will maintain the business b property additional salaried employees will be hired as needed by the business b operations and those employees will have such duties as are delegated by shareholder n no employees will be shared between distributing and controlled the following representations have been made in connection with the proposed transactions the fair_market_value of the controlled stock to be received by shareholder n will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation following the proposed distribution distributing and controlled will each continue independently and with their own separate employees the active_conduct of its business no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the proposed distribution no two parties to the transaction are investment companies as defined in sec_368 and iv of the internal_revenue_code a b c d e f g h i j k l m n o p the five years of financial information submitted on behalf of distributing is representative of its present operations and there have been no substantial operational changes since the date of the last financial statement submitted distributing neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of the transaction there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation except in the ordinary course of business there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through purchases meeting the requirements of sec_4 b of revproc_96_30 no property is being transferred between distributing and controlled in which an investment_tax_credit determined under sec_46 of the code has been or will be claimed with respect to any of such property no income items such as accounts_receivable or any items resulting from a sale exchange or disposition that would have resulted in income to distributing or any items of expense will be transferred to controlled controlled will not assume liabilities or receive assets subject_to liabilities in the proposed transaction there are no continuing planned or intended transactions between distributing and controlled following the distribution either directly or indirectly payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no distributing shareholder or shareholders will hold immediately after the distribution disqualified_stock with the meaning of sec_355 which constitutes a or greater interest in distributing or controlled q the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing or more of the total value of all classes of stock of either distributing or controlled based solely on the information submitted and on the representations set forth above we hold as follows the transfer by distributing to controlled of assets in exchange for controlled stock as described above followed by the distribution of controlled stock to shareholder n in exchange for all of his stock in distributing will constitute a reorganization within the meaning of sec_368 distributing and controlled are each a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized to distributing upon the transfer of assets to controlled in exchange for controlled stock sec_361 no gain_or_loss will be recognized by controlled on the receipt of the assets from distributing in constructive exchange for shares of controlled stock sec_1032 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 the holding_period of each distributing asset received by controlled will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution of all of the controlled stock to shareholder n in exchange for all of his stock in distributing as described above sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder n upon receipt of the controlled stock sec_355 the basis of the controlled stock in the hands of shareholder n will be the same as the basis of the distributing stock exchange therefor sec_358 the holding_period of the controlled stock received by shareholder n will include the holding_period of the distributing stock exchanged therefor provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in h proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not directly covered by the above rulings this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative sincerely yours assistant chief_counsel corporate christopher w schoen cc dom corp by
